DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Drawings
The drawings were received on 28 June 2022.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lines, numbers and lettering are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 1A - 3.  See 37 CFR 1.84(l) and (q).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 97 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, the sole independent claim pending, and claim 97 are, for convenience, reproduced below.

    PNG
    media_image1.png
    544
    522
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    79
    679
    media_image2.png
    Greyscale


As a result of amendment, independent claim 1 from which claim 25 depends, now recites limitations that the nucleic acids of the first and second subsets of nucleic acids all comprise a “terminating subunit”.  Claim 25 effectively broadens the scope of claim 1 by allowing for additional, unblocked nucleotides to be present within the first subset of nucleotides.  
Attention is now directed to dependent claim 97.  As evidenced above, claim 97 requires “removing the terminating subunit from said plurality of nucleotides and nucleotide analogs incorporated into said growing nucleic acid strands hybridized to said plurality of nucleic acid molecules”. Such a limitation is deemed to effectively repeat the newly -added limitation to claim 1, from which claim 97 depends.  As stated in claim 1, step (d), “wherein said terminating subunit is removed from said given nucleotide or nucleotide analog subsequent to (d).”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 23-27, 30-32, 35-37, 39, 40, 46, 53, and 96-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, the sole independent claim pending, and claim 97 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image1.png
    544
    522
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    79
    679
    media_image2.png
    Greyscale


As a result of amendment, claim 1 now specifies that the nucleotides of both the first and second subset of nucleotides comprise a “terminating unit”.  As can be seen in claim 1, at step  (a), (b), and (c),  there is no requirement that the “terminating subunit” be removed prior to the incorporation of the next nucleotide, yet step (c) specifies:
…incorporating said plurality of nucleotides or nucleotide analogs comprising said first subset of nucleotides or nucleotide analogs and said second subset of nucleotides or nucleotide analogs into growing nucleic acid strands hybridized to said plurality of nucleic acid molecules, wherein during incorporation, a given nucleotide or nucleotide analog from said first subset of nucleotides or nucleotides analogs is incorporated into a given growing nucleic acid strand of said growing nucleic acid strands…[.]  (Emphasis added)

It stands to reason that if the “terminating subunit” is still present, one will not be able to incorporate any nucleotide or nucleotide analog into any strand.  While claim 1 at step (d) does specify “wherein said terminating subunit is removed from said given nucleotide or nucleotide analog subsequent to (d)”, such does not occur until subsequent to step (c).  Given such, one would not be able to practice step (c).
It is noted that newly-added claim 97 effectively repeats this limitation and would be equally inoperable/non-enabled.

In addition to the above, it is noted that while a variety of nucleotides are presented and may hybridize to a complementary nucleotide, the claimed method does not recite the use of any polymerase.  As a result, there will be no incorporation of any nucleotide into what should be a “growing nucleic acid strand”.
As a result of amendment, claim 1 now recites the limitation that “said first subset of nucleotides or nucleotide analogs and said second subset of nucleotides or nucleotide analogs comprise bases of a same canonical type”.  
Attention is directed to MPEP 2111.03 Transitional Phrases [R-08.2017], wherein is stated:
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
 (Emphasis added)

While the amendment to claim 1, step (b), specifies that the “subset of nucleotides and nucleotide analogs” of both the first and second subsets “comprise bases of the same canonical type”, such has been construed as encompassing embodiments where all of the common nucleotides are present in one and/or both subsets simultaneously.  While Claim 1, step (b) specifies that “each of said first subset of nucleotides or nucleotide analogs comprises a detectable moiety”, there is no requirement that different nucleotides (e.g., A, T, G, and C) each have a different label.  Given such, it stands to reason that the “detector” would be able to detect the labels, but would not be able to identify each of the different nucleotides. 
In view of he above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 23-27, 30-32, 35-37, 39, 40, 46, 53, and 96-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At pages 7-9 of the response of 28 June 2022, hereinafter the response, said representative presents argument that the amendments to the claims have overcome the previously-identified enablement issues.  This traversal has been considered and has not been found persuasive for as set forth above, issues of non-enablement and inoperability still exist.  Therefore, and in the absence of convincing evidence to the contrary, claims 1, 2, 23-27, 30-32, 35-37, 39, 40, 46, 53, and 96-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 26, 28 and 30 of U.S. Patent No. 11,326,207 (Almogy et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘207 patent are also directed to a “method for analyzing a target nucleic acid” which culminates with “determining at least a portion of a nucleic acid sequence of said target nucleic acid molecule”.  As seen in claim 24 of Almogy et al., one is to employ both a first and second set of nucleotide analogs, that the analogs of both sets are “of a same canonical base type”, and the “first set of nucleotide analogs comprises a reporter moiety detectable by a detector”.
As seen in claim 26 of Almogy et al., “said nucleotide mixture further comprises naturally occurring nucleotides”.  Such limitations are deemed to fairly suggest the first and second subsets of “nucleotides or nucleotide analogs” of claim 1 and the claims that depend therefrom.  For purposes of examination, the term “nucleotides” is deemed to encompass naturally-occurring nucleotides as applicant has distinguished it from any and all “nucleotide analogs”.
As seen in claim 28 of Almogy et al., signals are only to be detected from nucleotide analogs of the first set.  As seen in claim 1 of the subject application, one can use “nucleotides or nucleotide analogs” in the first subset,  and as seen in step (b)(i), “each of said first subset of nucleotides or nucleotide analogs comprises a detectable moiety”. 
As seen in claim 30 of Almogy et al., the nucleotide analog can be a deoxynucleotide or a dideoxynucleotide, with numerous examples provided.  Such disclosures are deemed to fairly suggest the nucleotide analogs identified in claims 23 and 24 of the subject application.

Response to argument
Applicant’s representative at page 9 of the response said representative traverses the prior obviousness-type double-patenting rejection of claims.  Upon consideration of said traversals, the rejection has been modified to reflect how other claims in the same patent do present an issue an issue of obviousness-type double-patenting.  In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 26, 28 and 30 of U.S. Patent No. 11,326,207 (Almogy et al.).
	
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634